Case 2:18-mj-03358-DUTY Document 3-2 Filed 04/18/19 Page1lof1 Page ID#:79

AQ 95
(Rev. 09/12)

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
DELAYED-NOTICE SEARCH WARRANT REPORT

The information on this form should be submitted each time judicial action is taken on an application for a
delayed-notice search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1).
NOTE: If an extension to the notice period is requested, information will need to be submitted for each extension.

Please enter the information on this form into the InfoWeb Delayed-Notice Search Warrant Reporting System on
the J-Net or into CM/ECF version 6.0 or later, if available.

For more information, see the Delayed-Notice Search Warrant page on the J-Net.

 

 

/ 4)
1. Name of Judge: Pac | L. H bs ms (| check if state court judge)
. ane
2. Federal Judicial District: Contry!) Distart of Ca hyp matte
3. Date of Application for Delayed Notice: Uy) x/ (of

 

4, Offense (Most Serious) Specified:
[ Drugs [] Fraud [| Weapons [| Immigration [| Terrorism
[__]sex Offenses [_|Thett [ Kidnapping [_]Tax

[_]Extortion/Racketeering [ Fugitive/Escape/Supervised Release Violation

[y ]Other (specify): ( uA tendo, b, “Ad

 

5. Type of Application: [_|tnitial request for delay
[ X]Extension of previously authorized delay

(Number of extensions previously granted: OD )
6. Judicial Action Taken: [Denied [| Granted [_]Granted as modified
7. Case Number (e.g., ‘me’ Number) of Warrant: C : }4 - M | - O8 s SB
office year type number

8. Period of Delay Authorized in This Action (days): } 2 b

 

 

9, Preparer’s Name: Br nacdy to l. Baldene Title: AUSA

 

 

Phone number: tl 13~ Pay. 22> uy Date of report: /, R/I4

 
